Citation Nr: 9933729	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  97-00 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss for accrued benefits purposes.  

2.  Entitlement to service connection for low back disability 
for accrued benefits purposes.  

3.  Entitlement to dependency and indemnity compensation for 
additional disability and death caused by VA treatment under 
the provisions of  38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and D.F.


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to June 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran died in March 1997 of cardiovascular 
collapse, secondary colonic distention.  

3.  At the time of veteran's death, claims were pending for 
service connection for hearing loss disability and a back 
disability.  

4.  The appellant, the veteran's surviving spouse, filed her 
claim for accrued benefits within one year of the veteran's 
death, for service connection for bilateral hearing loss 
disability and for a back disability.  

5.  There is no competent evidence of record to show that a 
hearing loss disability in the left ear was related to 
service.  

6.  The veteran's hearing disability in the right ear was 
shown to exist prior to his active service and the record 
documents that it underwent an increase in severity therein.  

7.  There is no competent evidence of record to relate a back 
disability to service.  

8.  There is no competent evidence of record to relate the 
veteran's death to treatment or lack thereof at a VA 
facility.  



CONCLUSIONS OF LAW

1.  Basic eligibility for accrued benefits is established.  
38 U.S.C.A. §§ 5121 (a)(5), 7104; 38 C.F.R. § 3.1000 (1999). 

2.  The claim for service connection for hearing loss 
disability in the left ear for accrued benefits purposes is 
not well grounded.  38 U.S.C.A.§ 5107(West 1991).  

3.  The claim for service connection for a low back 
disability for accrued benefits purposes is not well 
grounded.  38 U.S.C.A.§ 5107(West 1991).  

3.  The presumption of soundness regarding hearing loss 
disability in the right ear at entrance into active service 
is rebutted by clear and unmistakable evidence to the 
contrary.  38 U.S.C.A. § 1111 (West 1991).  

4.  The presumption of aggravation is not overcome by 
evidence to the contrary and the veteran's right ear hearing 
loss disability was aggravated in active wartime service.  
38 U.S.C.A. §§ 1110, 1153, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.306 (1998).  

5.  The veteran's claim for additional disability and death 
due to treatment at a VA facility, for accrued benefits 
purposes is not well grounded.  38 U.S.C.A.§ 5107 (West).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background.  

The veteran died in March 1997 of cardiovascular collapse 
secondary to marked colonic distention.  At the time of the 
veteran's death claims were pending for service connection 
for bilateral defective hearing and for a low back 
disability.  Service connection for those conditions was 
denied in a November 1997 rating decision.  The appellant, 
the veteran's spouse, is now claiming entitlement to accrued 
benefits with respect to the claims that were pending at the 
time of the veteran's death.  She has also perfected a claim 
for DIC based on the provisions of 38 U.S.C.A. § 1151. 

II.  Accrued Benefits

Except as provided in §§ 3.1001 and 3.1008, where death 
occurred on or after December 1, 1962, periodic monetary 
benefits (other than insurance and Servicemembers' indemnity) 
authorized under laws administered by the Department of 
Veterans Affairs, to which a payee was entitled at his death 
under existing ratings or decisions, or those based on 
evidence in the file at date of death, and due and unpaid for 
a period not to exceed 2 years prior to the last date of 
entitlement as provided in § 3.500(g) will, upon the death of 
such person, be paid as follows:

(1)	Upon the death of a veteran to the living person first 
listed as follows:

(i)	His or her spouse;

(ii)	His or her children (in equal shares);

(iii)	His or her dependent parents (in equal shares) or 
the surviving parent.

(2)	Upon the death of a surviving spouse or remarried 
surviving spouse, to the veteran's children.

(3)	Upon the death of a child, to the surviving children of 
the veteran entitled to death pension, compensation, or 
dependency and indemnity compensation.

(4) In all other cases, only so much of the accrued benefit 
may be paid as may be necessary to reimburse the person who 
bore the expense of last sickness or burial. (See § 3.1002.).  
Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(a)(5); 38 
C.F.R. § 3.1000.  

As a preliminary matter, the Board concludes that the 
appellant has filed a timely claim for accrued benefits as 
the claim was received within one year of the veteran's 
death.  In addition, she has requested entitlement to the 
type of periodic monetary benefits covered under the above 
stated law and is the proper party to claim such benefits.  
In view of the foregoing, entitlement to basic eligibility to 
accrued benefits has been established.  

A.  Bilateral Defective Hearing

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Without evidence showing that a disease or 
disability is present, no plausible claim for service 
connection can be presented, and the claim is not well 
grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Prior to the veteran's death, he contended that he had 
bilateral hearing loss disability related to his active 
service and provided testimony consistent with these 
contentions, where the determinative issues involves 
questions of medical causation or medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Consequently, lay assertions of medical 
causation or medical diagnosis cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Hence, the Board finds that the 
veteran's unsubstantiated allegations alone are an 
insufficient basis on which to establish a well-grounded 
claim for service connection.  

With respect to defective hearing, the law provides that 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The veteran satisfied the initial criterion for establishing 
a well-grounded claim in that he has demonstrated hearing 
loss disability.  For instance, the report of the May 1996 
Audiometric examination shows that the veteran had a history 
of noise exposure from being on the flight line.  The right 
ear demonstrated no response.  The left ear showed a sloping  
moderately severe sensorineural (SNHL).  Audiometric 
examination shows that the veteran had thresholds of 100 
decibels at 500, 1000, 2000, 3000 and, 4000 hertz in the 
right ear and thresholds of 45 and 65 decibels at 3000 and 
4000 hertz in the left ear.  These values, without Maryland 
CNC Test scores are equivalent to hearing loss disability as 
defined by law.  

The veteran's service medical records show that on 
examination dated in January 1961, he demonstrated a hearing 
acuity of 15/15 in whispered voice and spoken voice testing.  
When he entered active duty training in May 1961, he 
demonstrated a hearing acuity of 15/15 in whispered voice and 
spoken voice testing.  No additional audiometric testing was 
administered.  

The report of the medical examination for enlistment into 
active duty shows that the veteran demonstrated thresholds of 
25, 50, 50, 50 and 25 decibels at 500, 1000, 2000, 4000 hertz 
in the right ear.  These values when converted to ISO units 
are 40, 60, 60, 55, 30 decibels.  In the left ear, the 
veteran demonstrated thresholds of 10, 5, 0, 10 at the same 
tested frequencies, which when converted to ISO units result 
in the thresholds:  25, 15, 10, 15.  The report reflects in 
the Notes and Significant Interval History, "Decreased audio 
acuity [right ear] states that he had diminished hearing over 
the telephone in the recent years."

The medical examination for release from active service, 
conducted in June 1965 shows that the veteran demonstrated 
thresholds in the right ear of 60, 65, 60, 60, 50, decibels 
at 500, 1000, 2000, 3000, 4000 hertz, which when converted to 
ISO units are 75, 75, 70, 70, 55.  In the left ear, 
thresholds were -5, 15, 15, 25 and 15, decibel, which when 
converted to ISO are 10, 25, 25, 35, 20.  

The veteran provided testimony at an October 1996 hearing on 
appeal.  At that time, he reported that while in service, he 
worked exclusively around aircraft.  He testified that he 
experienced problems with his hearing, and he stated that he 
underwent exploratory surgery on the right ear because 
physicians thought that he had otosclerosis.  However, the 
surgery did not reveal the origin the ear pain or hearing 
loss.  The veteran was reassigned to a position where he was 
exposed to acoustic trauma from heavy equipment including 
diesel engines and gas turbines from generators.  The veteran 
further reported that following his active service, he 
continued to suffer from a hearing loss.  

1.  Left ear.

The results of audiometric testing conducted in active 
service did not reveal the presence of a hearing loss 
disability as defined by law.  The Board notes that the 
service medical records show that in July 1962, the veteran 
was advised to remain off the flight line due to the danger 
of acoustic trauma in the remaining good ear.  Also, the 
report of the medical examination, conducted in May 1996 
shows that the examiner noted that the veteran presented a 
history of noise exposure during active service.  However, 
the appellant is advised that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence" satisfying the 
Grottveit requirement for a well grounded claim.  Such 
evidence cannot enjoy the presumption of truthfulness as to 
determination of well groundedness because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

Furthermore, the appellant has not presented competent 
evidence to show a nexus between current disability and 
injury noted during his active service.  In effect, the 
appellant's contention and the lay testimony provided at 
hearings on appeal are probative to the extent that they 
suggest a continuity of symptomatology from the veteran's 
military service.  38 C.F.R. 3.303(b).  However, in this 
case, lay evidence of continuity of symptoms is not 
sufficient, but a medical nexus is needed.  See Savage v. 
Gober, 10 Vet. App. 488; Falzone v. Brown, 8 Vet. App. 398 
(1995).  In this case, competent medical evidence is needed 
to identify the extent of injury in service, in other words, 
to identify a proper diagnosis and etiology.  Medical opinion 
is necessary to show that the current clinical findings are 
related to the veteran's inservice complaint.  This type of 
evidence is not available at this time.  In view of the 
foregoing, the veteran, prior to his death did not present a 
well-grounded claim for service connection for hearing loss 
disability in the left ear.  Consequently, VA is not required 
to assist in the development of facts pertinent to the claim 
under the provisions of 38 U.S.C.A. § 5107.  Nevertheless, 
there is no indication that the veteran's record is 
incomplete.  

Under 38 U.S.C.A. § 5103(a), VA should advise the claimant of 
the evidence necessary to complete his application.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  This obligation 
was successfully completed by the RO in its statement of the 
case.  

In reaching this determination the Board recognizes that this 
issue is being disposed of in a manner that differs from that 
used by the RO.  The Board has therefore considered whether 
the appellant has been given adequate notice to respond, and 
if not, whether she has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The Board notes that the 
appellant has consistently argued the merits of her claim and 
inherent in those arguments is the assertion that the claim 
is well grounded.  Accordingly, she has not been prejudiced 
by the decision to deny her appeal for failure to submit a 
well grounded claim.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  


2.  Right Ear.  

Initially, the Board notes that the veteran prior to his 
death presented a well grounded claim for service connection 
for defective hearing in the right ear.  There is evidence of 
current disability, evidence of inservice evaluation and 
treatment and a nexus by the allegation of continuity of 
symptomatology. See Savage, supra.  

While, as noted above, service connection may be established 
where the evidence shows that a particular injury or disease 
resulting in disability was incurred in aggravated by active 
military service; the veteran shall be presumed to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities or disorders noted 
at the time of the examination, acceptance and enrollment for 
service.  Clear and unmistakable evidence demonstrating that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service rebuts this 
presumption.  38 U.S.C.A. §§ 38 U.S.C.A. 1110, 1111, 1131, 
1137; 38 C.F.R. 3.303.  This presumption attaches only where 
there has been an induction examination in which the later-
complained-of disability was not detected.  Crowe v. Brown, 7 
Vet. App. 238 (1994).  In Crowe the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court), vacated and remanded 
the Board's decision due to failure to its provide adequate 
statement of reasons and bases for its conclusion that the 
presumption of soundness did not apply or that it was 
rebutted by clear and unmistakable evidence to the contrary.  

In the veteran's case, a "Decreased audio acuity" was note 
in the right ear at the time of the veteran's induction 
examination.  When a veteran's condition is properly found to 
have preexisted service, either because it is noted at the 
time of the entry into service or because, as in this case, 
preexistence was demonstrated by clear and unmistakable 
evidence, the presumption of aggravation must be considered.  
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where 
preservice disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Clearly from the statute as well as the judicial 
interpretation of the law, there must be a demonstration of 
increased disability or a worsening of the veteran's 
condition for the proper application of the presumption of 
aggravation.  In this case there is no indication of an 
augmentation in the severity of the veteran's condition 
during service or that any treatment was provided therein.  
The Court has held that temporary or intermittent inservice 
flare-ups of a preservice condition without evidence of 
worsening of the underlying condition are not sufficient to 
be considered aggravation in service.  Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991).  However, in the veteran's 
case, it is also significant to note that the available 
postservice treatment records do show an increase in the 
veteran's hearing loss disability in the right ear.  
Consequently, this forms the basis for the application of the 
presumption of aggravation, as there is no indication of a 
worsening of the veteran's disability in active service.  
See, Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).  In 
the veteran's case, a comparison between the thresholds noted 
at the time of the veteran's entrance into active service and 
those recorded at the time of his release from service 
indicate an augmentation or worsening of his hearing loss in 
the right ear.  In addition the recent evidence of no 
response in the right ear suggests that the worsening noted 
shortly after service discharge was representative of an 
underlying disease process rather than an intermittent or 
temporary flare-up.  In view of the foregoing, the 
preponderance of the evidence favors a finding that the 
preexisting right ear disability was aggravated in active 
service.  

B.  Low back pain.

The veteran prior to his death contended that he had a low 
back disability related to his active service  However, as 
noted above, the appellant is advised that where the 
determinative issues involve questions of medical causation 
or medical diagnosis, competent medical evidence to the 
effect that the claim is plausible or possible is required.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Consequently, lay assertions of medical causation or medical 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Hence, the Board finds that the appellant's 
unsubstantiated allegations alone are an insufficient basis 
on which to establish a well-grounded claim for service 
connection for a low back disability.  

The appellant satisfies the initial criterion for 
establishing a well-grounded claim in that she has submitted 
evidence which demonstrates a recent diagnosis of 
degenerative disc disease of the lumbosacral spine.  

In addition, the veteran's service medical records show that 
he sustained a back injury in 1963 when he was loading a 
truck.  Since that time he continued to have episodes of pain 
in the lower back.  He apparently responded to treatment and 
was doing fairly well until October 1964.  He described the 
pain as being numbing and radiating in nature.  The veteran 
was transferred to the Naval Hospital in November 1964.  The 
physical examination was remarkable for limitation of flexion 
only.  The diagnosis recorded in April 1965 was strain of the 
lumbosacral spine.  Later that month, the diagnosis was 
changed to "sacralization, congenital, 5th lumbar vertebra".  
Congenital or developmental defects are not diseases or 
injuries in the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  Consequently, the second criterion for 
establishing a well-grounded claim is not satisfied.  

Moreover, the veteran's claim must fail as there was no 
evidence that any recent disability is related to injury or 
disease noted during his active service.  While the appellant 
contends that the lay testimony provided at hearings on 
appeal are probative to the extent that they suggest a 
continuity of symptomatology from the veteran's military 
service, in this case, the Board finds this lay evidence of 
continuity of symptoms insufficient since a medical nexus is 
needed.  See Savage v. Gober, 10 Vet. App. 488; Falzone v. 
Brown, 8 Vet. App. 398 (1995).  Competent medical evidence is 
needed to identify the extent of injury in service, in other 
words, to identify a proper diagnosis and etiology.  Medical 
opinion is necessary to show that the current clinical 
findings are related to the veteran's inservice complaint.  
This type of evidence is not available at this time.  
Instead, the available evidence reflects that the veteran 
sustained an intercurrent injury in 1972.  He was apparently 
working as a welder's helper on an oil rig and fell down a 
flight of stairs.  As a result of that injury he developed 
herniated discs.  Although there was a previous history of 
back disability, there is no competent medical evidence of a 
nexus between current disability and injury or disease noted 
during his active service.  

In view of the foregoing, the veteran, prior to his death did 
not present a well-grounded claim for service connection for 
low back disability.  VA is not required under the provisions 
of 38 U.S.C.A. § 5107, to assist the appellant in developing 
facts pertinent to her claim.  In spite of that fact, there 
is no indication that the record is incomplete.  For 
instance, the appellant has not advised VA of pertinent 
evidence that has not been made a part of the appellate 
record.  

III.  1151

In this case, the veteran died in March 1997.  The appellant 
filed her claim for DIC on the basis of 38 U.S.C.A. § 1151, 
in April 1997.  Thus, the amendments to 38 U.S.C.A. § 1151 
that apply to claims filed on or after October 1, 1997, do 
not apply to this case.  

When any veteran dies from a service-connected disability, VA 
shall pay dependency and indemnity compensation to the 
veteran's surviving spouse.  The standards for determining 
whether or not a disability is service-connected are found in 
Chapter 11 of Title 38, U.S.C.  See 38 U.S.C.A. §§ 1310, 
1311.  In pertinent part, 38 U.S.C.A. § 1151 provides that 
when there is no willful misconduct by a veteran, additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service connected.

For informational purposes, the Board notes that, in Gardner 
v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd sub nom Brown 
v. Gardner, 115 S. Ct. 552 (1994), the Court invalidated the 
original version of 38 C.F.R. § 3.358(c)(3), on the grounds 
that that section of the regulation did not properly 
implement the statute.  The Court determined that that 
statute did not require a finding of fault, negligence, or 
accident; consequently, that requirement set forth in 38 
C.F.R. § 3.358(c)(3) was invalidated.  The other provisions 
of 38 C.F.R. § 3.358, excluding section (c)(3), however, 
remain valid. 

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision in Gardner.  
Section (c)(3) of 38 C.F.R. § 3.358 was amended to remove the 
"fault" requirement which was struck down by the Supreme 
Court.  The new section (c)(3) provides:

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.

Other pertinent sections of 38 C.F.R. § 3.358, which were not 
amended, are as follows:

Section (b) Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern: (1) The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or 
injury....(ii)  As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition which the specific 
medical or surgical treatment was 
designed to relieve.  (2) Compensation 
will not be payable under 38 U.S.C. 1151 
for the continuance or natural progress 
of disease or injuries for which 
the...hospitalization, etc., was 
authorized.

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern:  (1)  It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2)  The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....

The RO has adjudicated the claim under 38 U.S.C.A. § 1151 and 
the amended 38 C.F.R. § 3.358(c).  This amended rule deletes 
the fault or accident requirement in section (c)(3), but does 
not alter the requirement in sections (c)(1) and (2) that 
additional disability is "proximately due" to VA action.  It 
appears that the RO denied the claim primarily on the grounds 
that no additional disability had resulted from the VA 
medical treatment in question.  In particular it was noted 
that the veteran had a longstanding history of bowel 
obstruction prior to his final admission, and did not 
establish additional disability resulting from surgical or 
medical procedures accomplished during the course of his 
medical treatment provided by VA during that hospitalization.  

The record before the Board includes the veteran's extensive 
clinical record, which contains the veteran's terminal 
hospital records, as well as the veteran's autopsy report.  
The terminal hospital discharge summary shows the final 
anatomical diagnoses were pulmonary edema, congestion and 
partial atelectasis bilaterally; arteriosclerotic coronary 
artery disease, focal (minimal); marked distention of colon 
by increased fecal contents; post-operative status partial 
gastrectomy and spinal cord surgery.  Acute superficial 
gastric erosion.  The autopsy report shows that the cause of 
death was cardiovascular collapse secondary to colonic 
distention.  

In determining whether additional disability results from an 
injury or an aggravation of an existing injury suffered as a 
"result of training, hospitalization, medical or surgical 
treatment or examination," it will be necessary to show that 
the additional disability is actually the result of such 
injury or an aggravation of an existing injury and not merely 
coincidental therewith.  In Sweitzer v. Brown, 5 Vet. App. 
503, 505 (1993), the Court affirmed a Board decision that 
determined that a claim for Section 1151 benefits was not 
well grounded since the veteran's injury was coincidental to, 
but not the result of, VA action.  

The appellant argues that the veteran's death was the direct 
result of a treatment error committed by VA.  In testimony 
provided at the May 1998 hearing on appeal, she reports that 
the veteran on March 5th just prior to his death on the 8th of 
the month, was evaluated by a VA physician that observed that 
the veteran was pale, short of breath, and with a high pulse 
rate.  An appointment was made with his primary physician for 
the following day.  At that time the examiner opined that the 
veteran a high white blood count and a possible kidney 
infection.  The veteran was prescribed Bactrim and was sent 
home.  The appellant testified that she was surprised at that 
result.  Because the veteran looked so bad, she just assumed 
that he would be admitted.  Two days later the veteran died.  
The appellant's claim under the provision of 
38 U.S.C.A. § 1151 is based on her belief that VA should have 
hospitalized the veteran rather than sending him home.  In 
addition, she states the veteran had been a paraplegic for 18 
years and argues that it is a known fact that spinal cord 
conditions often result in bowel problems.  The appellant 
explained that the veteran began going to the VA in Biloxi, 
Mississippi in June 1995, and in November of that year was 
referred to the spinal chord clinic in Memphis.  However, 
when the veteran was evaluated in March 1998, he was not 
treated as a spine injury patient.  Instead of considering 
the possibility of bowel blockage, the physician only treated 
the veteran for a possible bladder infection.  

While the appellant's allegations relate to causation have 
been reviewed, she is advised that lay statements are not 
competent evidence with respect to medical causation. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In addition, she has not offered any objective medical 
statements that support the allegations recorded in her 
testimony.  In other words she has not presented medical 
evidence that would provide a nexus between the veterans 
death and VA training, hospitalization, medical or surgical 
treatment or examination.  

A VA treatment record from March 1997 show that he was 
evaluated on the 5th of the month for cauda equina syndrome.  
Cauda equina syndrome is a collection of spinal roots that 
descend from the lower part of the spinal cord and occupy the 
vertebral canal below the cord; their appearance resembles 
the tail of a horse.  Dorland's Illustrated Medical 
Dictionary, 231 (26th ed. 1981).  On physical examination, 
the veteran was observed to be fatigued, to be pale, to have 
weakness and to be short of breath.  The veteran was referred 
for evaluation of shortness of breath, pallor and fatigue.  
Anemia due to possible medical side effects was considered.  
On the following day the veteran also complained of increased 
symptoms.  A complete blood test, chest X-rays and a 
urinalysis were ordered.  The veteran was prescribed Bactrim 
to be taken one tablet twice daily for 10 days.  Laboratory 
studies showed that the veteran had abnormal blood tests 
including elevated white blood count.  The veteran was 
referred to home care with instructions on proper usage of 
medication.  Chest X-rays failed to show evidence of any 
acute disease.  

Terminal hospital reports from the Slidell Memorial Hospital 
show that the veteran was admitted through the emergency room 
complaining of abdominal pain and inability to have a bowel 
movement for the last 4 to 5 days.  He also reported having a 
history of obstructions secondary to obstipation.  He denied 
fever or chills, but reported some nausea and vomiting.  The 
impression was abdominal pain probable bowel obstruction.  
Bowel sounds were very hypoactive.  Rectal examination did 
not reveal frank impaction.  The abdomen was observed to be 
markedly distended, diffusely tender.  The veteran was 
admitted to the hospital in guarded condition.  

In the veteran's case additional disability is not shown to 
have resulted from an injury or an aggravation of an existing 
injury suffered as a "result of training, hospitalization, 
medical or surgical treatment or examination."  The appellant 
has not brought forth any competent evidence to show that 
additional disability was actually the result of injury or an 
aggravation of an existing injury and not merely coincidental 
therewith.   In the absence of this type of evidence 
additional disability, the Board concludes that the 
appellant's claim for compensation for benefits based upon 
the provisions of 38 U.S.C.A. § 1151 is not well grounded.  
VA is not required under the provisions of 
38 U.S.C.A. § 5107, to assist the appellant in developing 
facts pertinent to her claim.  In spite of that fact, there 
is no indication that the record is incomplete.  For 
instance, the appellant has not advised VA of pertinent 
evidence that has not been made a part of the appellate 
record.  

Nonetheless, under 38 U.S.C.A. § 5103(a), VA should advise 
the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case. 


ORDER


The claim of entitlement to service connection for a hearing 
loss disability in the left ear for accrued benefits purposes 
is not well-grounded.  

Service connection for a hearing loss disability in the right 
ear for accrued benefits purposes is granted.  

The claim of entitlement to service connection for low back 
disability for accrued benefits purposes is not well 
grounded.  

The claim of entitlement to DIC for additional disability and 
death caused by VA treatment under the provisions of 
38 U.S.C.A. § 1151 is not well grounded.  



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 

